[J-47-2014][M.O. – Stevens, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA,                  :   No. 677 CAP
                                               :
              Appellee                         :   Appeal from the Order entered on
                                               :   1/17/13 in the Court of Common Pleas,
              v.                               :   Criminal Division of Allegheny County at
                                               :   Nos. CP-02-CR-0011609-1997, CP-02-
                                               :   CR-0012047-1997 and CP-02-CR-
                                               :   0013318-1997
WAYNE CORDELL MITCHELL,                        :
                                               :
              Appellant                        :   SUBMITTED: April 15, 2014




                                CONCURRING OPINION


MR. JUSTICE SAYLOR                                       DECIDED: December 16, 2014

       I join the majority opinion for the most part. My only reservation is with some of

the majority’s more affirmative statements concerning the character of Appellant’s

proofs. For example, the majority deems Appellant’s post-conviction evidence to be

“merely cumulative,” relative to mitigation evidence presented at the penalty stage of his

trial. See Majority Opinion, slip op. at 49. Left to my own devices, I would simply hold

that the post-conviction evidence is insufficient to carry Appellant’s burden.